Citation Nr: 1140523	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability, claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

In April 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.
 
In July 2010, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  An opinion was obtained in August 2011, and the case has since returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a current diagnosis of coronary artery disease, status post myocardial infarctions, and an uncontroverted medical opinion indicates that such disability more likely than not was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, service connection for coronary artery disease, status post myocardial infarctions, as secondary to a service-connected disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for a heart disability, diagnosed as coronary artery disease, status post myocardial infarctions, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made.  As the claim was filed before the other substantive changes were made, only the changes that conform to Allen apply.

The Veteran contends that he is entitled to service connection for a heart disability, as he believes that this disability is related to his service-connected multiple shrapnel wounds of the face, left lower extremity, and right upper extremity.  He alleges that his physicians have indicated that his shrapnel wounds, incurred during World War II, caused a clot, which travelled to his heart and led to myocardial infarction and subsequent coronary artery disease.  In the alternative, the Veteran alleges that his service-connected posttraumatic stress disorder (PTSD) has been a causative or aggravating factor of his heart disease.  

Considering the evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a heart disability, currently diagnosed as coronary artery disease, status post myocardial infarctions, as secondary to service-connected PTSD, is warranted.

The Board notes at the outset that the Veteran's service treatment records do not reflect-nor does the Veteran contend-treatment for or diagnosis of a heart disability during active duty service.  These records do reflect shell fragment wounds of various locations of the body.  

Following service, VA outpatient treatment records from as early as 1996 note a history of heart disease.  In April 1997, a diagnosis of coronary artery disease, status post myocardial infarctions in 1972, was indicated.

A July 2007 statement from the Veteran's primary care physician, Dr. L., notes that the Veteran had been treated for blood clots in his leg since discharge from service, caused by complications involving the arterial and venous circulation of his leg, which was the result of shrapnel wounds received in 1944.   He opined that it is as least likely as not that these blood clots were a result of his combat wounds during World War II.  In addition, he further opined that it is as likely as not that these blood clots resulted in an acute myocardial infarction at the age of 47 in 1972.

A statement in August 2007 from the Veteran's son-in-law reflects that he was present at the hospital at the time of the Veteran's first heart attack in 1972.  He indicated that he gave the Veteran's treating physicians his medical history, including the shell fragment wounds scattered throughout the body, including the chest and leg.  He reported that the physician told him that the Veteran's myocardial infarction might have been a result of shrapnel migration causing a clot and travelling to his heart.  

On VA examination in January 2010, the examiner noted that the Veteran suffered from shrapnel wounds during World War II, the most serious being a wound injury of the right eye, which left him blind in that eye.  The remainder of the shrapnel wounds were trivial superficial skin wounds of the left lower limb, anterior chest, and fingers.  The Veteran reported that he suffered from two myocardial infarctions in 1972, and that he also suffered from deep vein thrombosis of the right lower limb in recent years, which began approximately 25 to 30 years after the myocardial infarctions.  

After a physical examination of the Veteran, the examiner noted that, had the Veteran's deep vein thrombosis preceded the obstructive coronary artery heart disease within a reasonable time limit, or been concurrent with the obstructive coronary heart disease, one could suppose a paradoxic embolus.  However, as this was not the case of the Veteran, the examiner determined that any claim for a relationship between deep vein thrombosis and obstructive coronary artery disease could be dismissed out of hand.  The examiner also found no relationship between any deep vein thrombosis and any coronary artery heart disease to superficial shrapnel wounds suffered during World War II.

During the Veteran's Board hearing in April 2010, the Veteran testified that he had suffered from two heart attacks in 1972, and that his physicians told him that his shrapnel wound residuals could have caused his heart attacks.  He also reported that he had been receiving treatment for a heart disability since the heart attacks, and that his treating physicians had consistently indicated a relationship between his shrapnel injuries and heart disease.

On VA examination in July 2010, after a review of the Veteran's medical history and a physical examination, the examiner assigned a diagnosis of ischemic heart disease.  The examiner opined that it is not as least as likely as not that the Veteran's heart condition is related to his service-connected residuals of shell fragment wound.  She did not provide any rationale for this opinion. 

In a February 2011 statement, the Veteran expressed his belief that the stress and anxiety stemming from his service-connected PTSD, or from his service-connected blindness of the right eye, caused or aggravated his heart disability.  He also submitted medical articles obtained from the internet discussing the linkage between PTSD and the development of cardiovascular disease.  

Given the foregoing, the Veteran's claims file was referred to the Veteran's Health Administration for a clear opinion, with fully stated rationale, as to whether the Veteran's heart disability was caused or aggravated by his service-connected disabilities, to including residuals of shrapnel wounds, PTSD, and blindness of the right eye.  In August 2011, a cardiologist from the Wilkes-Barre VA Medical Center indicated that he reviewed the Veteran's service treatment records and all the medical evidence of record.  He determined that the Veteran had a diagnosis of PTSD, traumatic cataract of the right eye with blindness, residuals of shell fragments of the left thigh and knee, shell fragment wounds of the right hand, both ring fingers, right neck, left chin, and right arm, residual shell fragment wound of the left lower leg with partial neuropathy involving the left saphenus nerve, and a history of coronary artery disease, status post myocardial infarctions.  Based on the evidence, he determined that it was not as least as likely as not that the Veteran's heart disability was caused or aggravated by his service-connected shell fragment wound residuals or blindness of the right eye.

However, the examiner did determine that it is at least as likely as not that the Veteran's current heart disability was caused or aggravated by his service-connected PTSD.  In so finding, the examiner noted that it is a well known fact that chronic anxiety with depression enhances release of epinephrine, which in turn facilitates atherosclerosis and coronary artery disease.  He indicated that this finding is supported by an articular published in the Circulation Journal regarding PTSD and heart disease in veterans.

In this case, the record reflects that the Veteran has been granted service connection for PTSD.  The record also reflects a current diagnosis of coronary artery disease, as well as a history of myocardial infarctions in 1972. The Board further notes that the August 2011 VA cardiologist opined that it is at least as likely as not that the Veteran's current heart disability was caused or aggravated by his service-connected PTSD.  Thus, there is a medical basis for a finding that there exists a medical nexus between the Veteran's service-connected PTSD and his heart disability, currently diagnosed as coronary artery disease, status post myocardial infarctions.  The Board notes that this opinion is the only medical opinion of record to address nexus question on the basis of secondary service connection in relation to his service-connected PTSD.  Significantly, this opinion with respect to medical nexus on this basis is not contradicted by any other medical evidence or opinion. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for the Veteran's heart disability, characterized as coronary artery disease, status post myocardial infarctions, as secondary to service-connected PTSD is warranted.

(The Order follows on the next page.)


ORDER

Entitlement to service connection for coronary artery disease, status post myocardial infarctions, is granted.


____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


